Citation Nr: 1034221	
Decision Date: 09/13/10    Archive Date: 09/21/10

DOCKET NO.  08-01 145	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Honolulu, Hawaii


THE ISSUES

1.  Entitlement to an initial compensable evaluation for service-
connected bilateral hearing loss.

2.  Entitlement to an initial evaluation in excess of 30 percent 
for service-connected temporomandibular joint disorder, status 
post split osteotomy.

3.  Entitlement to an evaluation in excess of 10 percent before 
June 20, 2007 and in excess of 20 percent effective June 20, 2007 
for service-connected residuals of fractured left 1st to 5th 
metatarsals.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the 
United States




ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The Veteran served on active duty from March 1984 to March 2004.

This matter comes to the Board of Veterans' Appeals (Board) from 
a June 2005 rating decision by which the RO granted service 
connection for the disabilities at issue herein.  The Veteran is 
contesting the initial disability evaluations assigned.  The 
Veteran's service-connected residuals of fractured left 1st to 
5th metatarsals were initially rated zero percent disabling.  In 
a June 2009 rating decision, the RO assigned an increased rating 
of 20 percent for the Veteran's service-connected residuals of 
fractured left 1st to include 5th metatarsals effective June 20, 
2007.  Subsequently, to RO assigned a 10 percent evaluation for 
the period before June 20, 2007.  Although each increase 
represents a grant of benefits, the United States Court of 
Appeals for Veterans Claims (Court) has held that a decision 
awarding a higher rating, but less that the maximum available 
benefit, does not abrogate the pending appeal.  AB v. Brown, 6 
Vet. App. 35, 38 (1993).  Thus, this matter continues before the 
Board.

The issue of entitlement to an initial compensable evaluation for 
service-connected bilateral hearing loss is addressed in the 
REMAND portion of the decision below and is REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's service-connected temporomandibular joint 
disorder, status post split osteotomy, is manifested by no more 
than temporomandibular articulation that is limited to 20 mm.

2.  The Veteran's service-connected residuals of fractured left 
1st to 5th metatarsals are manifested by no more than moderately 
severe symptoms from June 20, 2007 and were manifested by no more 
than moderate symptoms before that date.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a disability evaluation in 
excess of 30 percent for the Veteran's service-connected 
temporomandibular joint disorder, status post split osteotomy, 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.3, 4.7, 4.150, Diagnostic Code 9905 (2009).

2.  The criteria for entitlement to a disability evaluation in 
excess of 10 percent for the Veteran's service-connected 
residuals of fractured left 1st to 5th metatarsals for the period 
before June 20, 2007 have not been met; the criteria for 
entitlement to an evaluation of 30, but no higher, for the 
Veteran's service-connected residuals of fractured left 1st to 
5th metatarsals have been met effective June 20, 2007.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.71a, 
Diagnostic Code 5284 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA) 

As provided for by VCAA, VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to provide 
in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim by 
the agency of original jurisdiction (AOJ), in this case the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The claims arise from the Veteran's disagreement with the initial 
ratings assigned after the grant of service connection.  The 
courts have held, and VA's General Counsel has agreed, that where 
an underlying claim for service connection has been granted and 
there is disagreement as to "downstream" questions, the claim has 
been substantiated and there is no need to provide additional 
VCAA notice or address prejudice from absent VCAA notice.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (2003).  As 
such, the VCAA duty to notify was satisfied by way of a letter 
sent to the Veteran in July 2004 regarding his initial service 
connection claims that fully addressed all three notice elements 
and was sent prior to the initial AOJ decision in this matter.  
The letter informed the Veteran of what evidence was required to 
substantiate the claim of service connection and of the Veteran's 
and VA's respective duties for obtaining evidence.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court held 
that, upon receipt of an application for a service-connection 
claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the claim 
and to provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the five 
elements of the claim, including notice of what is required to 
establish service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Notice containing the type of 
information outlined by the Court in Dingess was provided in 
November 2009.  There after the claims were readjudicated in an 
October 2009 supplemental statement of the case.  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent treatment 
records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  The RO has obtained the service treatment records, 
records from the Tripler Army Medical Center, VA clinical 
records, and private medical records.  The Veteran was afforded 
VA medical examinations in furtherance of his claims.  
Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  Hence, no 
further notice or assistance to the Veteran is required to 
fulfill VA's duty to assist the Veteran in the development of the 
claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 
1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Standard of Review 

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 4.3 (reasonable doubt to be resolved 
in veteran's favor).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990), the Court stated that "a veteran need only demonstrate 
that there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its merits, 
the preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 
Vet. App. at 54.

Increased Ratings

Disability evaluations are determined by the application of the 
Schedule for Rating Disabilities, which assigns ratings based on 
the average impairment of earning capacity resulting from a 
service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 
4.  Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria required 
for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the veteran's condition.  Schafrath v. Derwinski, 
1 Vet. App. 589, 594 (1991).

Where, as in the instant case, the appeal arises from the 
original assignment of a disability evaluation following an award 
of service connection, the severity of the disability at issue is 
to be considered during the entire period from the initial 
assignment of the disability rating to the present time.  
Fenderson v. West, 12 Vet. App. 119 (1999).

Under VA regulations, separate disabilities arising from a single 
disease entity are to be rated separately.  See 38 C.F.R. § 4.25 
(2009); see also Esteban v. Brown, 6 Vet. App. 259, 261(1994).  
However, the evaluation of the same disability under various 
diagnoses is to be avoided.  See 38 C.F.R. § 4.14 (2009); see 
also Fanning v. Brown, 4 Vet. App. 225 (1993).

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application of 
the schedule impractical.  Fisher v. Principi, 4 Vet. App. 57, 60 
(1993).

According to the regulation, an extraschedular disability rating 
is warranted based upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards.  38 C.F.R. § 
3.321(b)(1) (2009).  An exceptional case is said to include such 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impracticable the 
application of the regular schedular standards.  Fanning v. 
Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step 
inquiry for determining whether a veteran is entitled to an 
extraschedular rating.  First, the Board must first determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the claimant's level of 
disability and symptomatology and is found inadequate, the Board 
must determine whether the claimant's disability picture exhibits 
other related factors such as those provided by the regulation as 
"governing norms."  Third, if the rating schedule is inadequate 
to evaluate a veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the veteran's disability picture 
requires the assignment of an extraschedular rating.

The Court held that if the claimant or the record reasonably 
raises the question of whether the Veteran is unemployable due to 
the disability for which an increased rating is sought, then part 
and parcel to that claim for an increased rating is whether TDIU 
as a result of that disability is warranted.  Rice v. Shinseki, 
22 Vet. App. 447 (2009).

Temporomandibular joint disorder status post split osteotomy 

The Veteran's service-connected temporomandibular joint disorder 
status post split osteotomy has been rated 30 percent disabling 
by the RO under the provisions of Diagnostic Code 9905.  

Under 38 C.F.R. § 4.150, Diagnostic Code 9905, a 10 percent 
rating is warranted when the range of lateral excursion is 
limited from 0 to 4 millimeters (mm) or the inter-incisal range 
is limited to 31 to 40 mm.  A 20 percent rating is applicable 
when the inter-incisal range is limited to 21 to 30 mm.  A 30 
percent rating is for indicated when the inter-incisal range is 
limited to 11 to 20 mm, and a 40 percent rating is assigned when 
the range is limited to 0 to 10 mm.  38 C.F.R.  Id.

On August 2004 VA medical examination, the Veteran reported pain 
over the right temporomandibular joint when eating foods that 
required a lot of chewing.  The pain resolved within a few hours.  
The Veteran had right-sided sinus problems following his split 
osteotomy and had a drainage window placed over the inferior 
portion of the right maxillary sinus in 1999 or 2000.  Since, he 
has had only one or two sinus infections a year.  The right 
maxillary sinus surgery resolved chronic congestion.  

On April 2005 VA dental examination, the Veteran reported 
problems with the right temporomandibular joint since 1993.  
After an episode of closed lock and severe pain, he underwent a 
maxillary right osteotomy.  The Veteran reported sinus problems 
since the surgery.  The Veteran denied major problems associated 
with his service-connected disability but related almost daily 
discomfort and pain.  The examiner noted that there was no 
functional impairment, and the Veteran could open to an 
interincisal measurement of 20 mm.  The mandibular midline 
shifted 4 mm to the right.  The Veteran could make unrestricted 
lateral excursions, 8 mm to the right and 10 mm to the left.  
There was no bone loss.  A metallic plate was visible on 
radiograph.  The examiner diagnosed temporomandibular joint 
disorder with chronic right maxillary sinus problems.  

On June 2007 VA dental examination, the Veteran complained of a 
constant dull ache in the right temporomandibular joint area.  He 
also reported an inability to eat hard, stringy, or chewy foods 
without experiencing pain.  Objectively, the examiner observed no 
functional impairment and no deviation on opening.  Maximum 
interincisal opening was 30 mm, and 10 mm left and right lateral 
excursion was noted.  Tenderness to palpation was observed on the 
right.  Chronic temporomandibular dysfunction was diagnosed.  

An increased rating is not warranted under Diagnostic Code 9905 
at any time because interincisal range has never been less than 
11 mm.  As such, a 40 percent evaluation under Diagnostic Code 
9905 is denied.  38 C.F.R. § 4.150, Diagnostic Code 9905; 
Fenderson, supra.  

The Board has reviewed other provisions in the Rating Schedule 
that pertain to dental and oral conditions.  There is no 
provision better suited to rate the Veteran's disability than 
Diagnostic Code 9905.  In any event, an evaluation in excess of 
30 percent would require such manifestations as chronic 
osteomyelitis or osteoradionecrosis of the maxilla or mandible, 
loss of half the mandible, loss of more than half the maxilla, 
and/or loss of less than half the maxilla.  38 C.F.R. § 4.150, 
Diagnostic Codes 9900, 9901, 9902, 9914, and 9915.  These 
manifestations are not show to be present.

The Veteran has sinus problems associated with his 
temporomandibular joint dysfunction.  Maxillary sinus trouble is 
a separate and distinct manifestation that is ratable under 
differing codes, no bar to the assignment of a separate rating is 
found.  See 38 C.F.R. § 4.14; Esteban, supra.

As to the rating to be assigned, the medical data fail to 
indicate that the Veteran's sinus problems are productive of 
incapacitating episodes or of headaches, pain, purulent 
discharge, or crusting such that a compensable rating is 
assignable under Diagnostic Codes 6510-6514, 38 C.F.R. § 4.97 
(2009).  That being the case, it is concluded that a 
preponderance of the evidence shows that the sinus symptoms 
associated with the service-connected temporomandibular 
dysfunction are not of such a nature or severity as to warrant 
the assignment of a separate compensable schedular evaluation.  

The Board finds that a claim for a TDIU is not raised by the 
record.  Specifically, the evidence of record fails to show that 
the Veteran is unemployable.  Therefore, the Board finds that no 
further consideration of a TDIU is warranted.  Rice, supra.

An extraschedular rating need not be considered.  With respect to 
the first prong of Thun, the evidence in this case does not show 
such an exceptional disability picture that the available 
schedular evaluation for the service-connected temporomandibular 
joint dysfunction is inadequate.  A comparison between the level 
of severity and symptomatology of the Veteran's temporomandibular 
joint dysfunction with the established criteria found in the 
rating schedule for temporomandibular articulation shows that the 
rating criteria reasonably describe the Veteran's disability 
level and symptomatology.  For this reason, the disability 
picture is contemplated by the Rating Schedule, and the assigned 
schedular rating is, therefore adequate.  The Board therefore has 
determined that referral of this case for extra-schedular 
consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107, but there is not such a state 
of approximate balance of the positive evidence with the negative 
evidence to otherwise warrant a favorable decision.

Residuals of fractured left 1st to 5th metatarsals 

The Veteran's service-connected residuals of fractured left 1st 
to 5th metatarsals have been rated 10 percent disabling before 
June 20, 2007 and 20 percent disabling effective June 20, 2007 
under the provisions of Diagnostic Code 5284.  38 C.F.R. § 4.71a.  

Under Diagnostic Code 5284, a 10 percent rating is assigned for 
moderate foot injuries, a 20 percent rating is assigned for 
moderately severe foot injuries, and a 30 percent rating is 
assigned for severe foot injuries.  With actual loss of use of 
the foot, a 40 percent rating is assigned.  38 C.F.R. § 4.71a, 
Diagnostic Code 5284.

The Board observes that the words "moderate", "moderately 
severe", and "severe" are not defined in the VA Schedule for 
Rating Disabilities.  Rather than applying a mechanical formula, 
the Board must evaluate all of the evidence to the end that its 
decisions are "equitable and just."  38 C.F.R. § 4.6 (2009).  
"Moderate" is generally defined as "of average or medium quality, 
amount, scope, range, etc."  See Webster's New World Dictionary 
871 (1988).  "Severe" is generally defined as "of a great degree: 
serious."  Id., 1078 (1990).

On August 2004 VA medical examination, the Veteran reported daily 
intermittent left foot pain after continuous weight bearing that 
began late in the day.  The Veteran denied radiation of pain or 
tingling.  He required no assistive devices.

An August 2004 X-ray study of the left foot revealed no evidence 
of degenerative joint disease, but there was possible congenital 
fusion of the third metatarsal with the lateral cuneiform.  There 
was no evidence of deformity or destructive changes.  

On June 2007 VA examination of the feet, the Veteran complained 
of swelling across the forefoot, redness, and pain on walking.  
The Veteran used over-the-counter analgesics to ease symptoms.  
Flare-ups occurred approximately twice a week, and the Veteran 
could not get around well during these episodes.  The Veteran 
wore "better shoes" but inserts caused increased pain.  The 
Veteran's job capabilities were somewhat compromised.  As on 
operating room nurse, he had to limit his participation in 
surgeries requiring standing, and he tried to be involved in an 
increasing number of seated surgical procedures.  Gait was 
normal, but the foot was tender to palpation.  The examiner 
commented that the Veteran's disability interfered with work and 
recreation and was aggravated by repetitive use.

On August 2007 VA examination of the feet, the Veteran complained 
of intermittent left foot pain that measured a three on a scale 
of one to ten.  Symptoms also included weakness, stiffness, 
swelling, fatigability, and lack of endurance.  All symptoms 
improved with rest and were exacerbated by walking and standing.  
Although the Veteran reported redness and tenderness, the 
examiner observed no heat.  During flare-ups, the Veteran's 
symptoms increased to an eight on a scale of one to ten.  Flare-
ups occurred twice a week.  The Veteran's condition had no impact 
on his daily functioning and ability to perform self care.  The 
disability did impair the Veteran's occupational performance.  As 
a registered nurse, he was unable to stand for more than an hour 
without pain.  He required work accommodation.  However, the 
Veteran only missed six days of work due to his left foot 
disability during the previous 12 months.  There was slight 
edema, the left toes were hypersensitive, and there was no 
movement of the second to fifth toes.  An August 2007 X-ray study 
of the left foot revealed normal findings.  An October 2007 
magnetic resonance imaging (MRI) of the left foot showed a small 
amount of fluid dorsal to the first metatarsal head, probably 
from normal joint fluid or a ganglion cyst, a small degenerative 
cyst of the first metatarsal head, and mild subcutaneous edema 
along the lateral aspect of the metatarsophelangeal joint.  The  
diagnosis was left foot fracture history, left foot degenerative 
cyst of the first metatarsal head, and foot strain.  

In October 2007, JMW, M.D. indicated that the Veteran, an 
operating room nurse, had been referred for chronic left foot 
pain.  The Veteran reported pain and swelling, especially on 
ambulation.  Objectively, there was excellent perfusion of the 
left foot with an easily palpable posterior tibial pulse, strong 
triphasic, and normal dorsalis arch signal.  The physician did 
not believe that the Veteran had any vascular insufficiency, and 
there was no likely venous etiology.  Finally, there were no 
symptoms consistent with causalgia.  

In December 2007, an addendum to the August VA 2007 examination 
report indicated that the Veteran's symptoms were not consistent 
with a vascular etiology; there was no causalgia.  

After a full review of the record, the Board concludes that an 
evaluation in excess of 10 percent is not warranted before June 
20, 2007, because the Veteran's left foot symptomatology did not 
rise to a level that could be characterized as moderately severe.  
Before June 20, 2007, the evidence shows that the Veteran's 
disability manifestations included intermittent left foot pain 
late in the day without radiation or tingling.  He required no 
assistive devices, and his work does not appear to have been 
impacted.  Moreover, such manifestations as functional loss due 
to pain, weakness, fatigability, and incoordination were not 
shown.  As such, the Veteran's disability picture during this 
time period does not rise to the level of "moderately severe," 
and a rating in excess of 10 percent for the period prior to 
evaluation is denied.  38 C.F.R. § 4.71a, Diagnostic Code 5284.  

Effective June 20, 2007, a 30 percent evaluation is warranted, as 
the Veteran's left foot disability has caused employment 
difficulties along with fairly frequent flare-ups and 
uncomfortable symptoms to include pain and fatigability.  The 
evidence indicated that he was able to work but with some 
accommodation and there were complaints of weakness, fatigability 
and lack of endurance of the left foot.  In June 2007 it was 
noted that the left foot was aggravated by repetitive use.  In 
its totality, therefore, the Veteran's disability picture can 
reasonably be characterized as severe.  Id.  A 40 percent 
evaluation is not warranted because the evidence does not reflect 
the loss of use of the left foot.  

The Board has reviewed other scheduler provisions related to the 
evaluation of disabilities of the feet, but no such provision is 
better suited to rate the Veteran's left foot disability.  
Diagnostic Code 5276 (flatfoot, acquired), Diagnostic Code 5277 
(weak foot, bilateral), Diagnostic Code 5278 (claw foot, 
acquired), Diagnostic Code 5279 (metatarsalgia, anterior), 
Diagnostic Code 5280 (hallux valgus, unilateral) Diagnostic Code 
5281 (hallux rigid us, unilateral, severe), Diagnostic Code 5282 
(hammer toe), and Diagnostic Code 5283 (tarsal, or metatarsal 
bones, malunion of, or nonunion of) do not pertain to symptoms 
and manifestations present in the Veteran.  As such, the 
foregoing provisions are inapplicable herein.

In the present case, it should also be noted that when evaluating 
disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 
(2009) allows for consideration of functional loss due to pain 
and weakness causing additional disability beyond that reflected 
on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 
202 (1995).  Further, 38 C.F.R. § 4.45 (2009) provides that 
consideration a given to weakened movement, excess fatigability 
and incoordination.  No further compensation is warranted 
pursuant to these provisions because the type of symptomatology 
contemplated above has been taken into consideration in 
addressing entitlement to increased ratings herein.

The Board finds that a claim for a TDIU is not raised by the 
record.  Specifically, the evidence of record fails to show that 
the Veteran is unemployable.  Therefore, the Board finds that no 
further consideration of a TDIU is warranted.  Rice, supra.

An extraschedular rating need not be considered.  With respect to 
the first prong of Thun, the evidence in this case does not show 
such an exceptional disability picture that the available 
schedular evaluation for the service-connected residuals of 
fractured left 1st to 5th metatarsals is inadequate.  A 
comparison between the level of severity and symptomatology of 
the Veteran's residuals of fractured left 1st to 5th metatarsals 
with the established criteria found in the rating schedule for 
foot injuries shows that the rating criteria reasonably describe 
the Veteran's disability level and symptomatology.  For this 
reason, the disability picture is contemplated by the Rating 
Schedule, and the assigned schedular rating is, therefore 
adequate.  The Board therefore has determined that referral of 
this case for extra-schedular consideration pursuant to 38 C.F.R. 
3.321(b)(1) is not warranted.

The Board has considered the provisions of 38 U.S.C.A. 
§ 5107(Board), but there is not such a state of approximate 
balance of the positive evidence with the negative evidence to 
otherwise warrant an even more favorable decision.


ORDER

An evaluation in excess of 30 percent for service-connected 
temporomandibular joint disorder, status post split osteotomy, is 
denied.

An evaluation in excess of 10 percent for service-connected 
residuals of fractured left 1st to 5th metatarsals is denied for 
the period before June 20, 2007.  

An evaluation of 30 percent for service-connected residuals of 
fractured left 1st to 5th metatarsals is granted effective June 
20, 2007 subject to the law and regulations governing the payment 
of veterans' benefits.


REMAND

Although further delay is regrettable, the Board finds that 
further development is required prior to adjudication of the 
Veteran's claim of entitlement to an initial compensable 
evaluation for service-connected bilateral hearing loss.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Veteran contends that his bilateral hearing loss is more 
disabling than currently evaluated.  The RO should contact the 
Veteran and ask him to provide a statement as to the current 
effects of his hearing loss on his work and daily life.

The Veteran was afforded VA audiological examinations in August 
2004 and in July 2007.  Unfortunately, the VA examiners did not 
comment on the functional effects caused by the Veteran's hearing 
disability, as required by Martinak v. Nicholson, 21 Vet. App. 
447 (2007).  In addition, the Veteran has submitted a private 
audiogram dated in November 2009 and has asserted that his 
hearing loss has worsened.

In light of the above, the Board finds that another VA 
audiological examination is warranted to determine the current 
level of severity of the service-connected bilateral hearing 
loss, with a description by the examiner of the functional 
effects of this disability.  Id; see also 38 C.F.R. § 4.2; 
Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 
Vet. App. 377 (1995).  

Ongoing medical records should also be obtained.  38 U.S.C.A. § 
5103A(c); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED to the RO via the AMC for the 
following action:

1.  Ask the Veteran to provide the names and 
addresses of all medical care providers who 
have treated him for hearing loss since July 
2009.  After securing any necessary releases, 
obtain any records which are not duplicates 
of those in the claims file.

2.  After completion of the foregoing, 
schedule the Veteran for a VA audiological 
examination to determine the current level of 
severity of his service-connected bilateral 
hearing loss.  All necessary tests should be 
performed to determine the current level of 
severity of hearing loss in each ear.  The 
claims file must be made available to the 
examiner for review in connection with the 
examination.  The examiner is specifically 
requested to fully describe the functional 
effects caused by the Veteran's hearing 
disability.

The examiner should provide a rationale for 
any opinion provided.

3.  Thereafter, readjudicate the claim on 
appeal, with application of all appropriate 
laws and regulations and consideration of any 
additional information obtained.  If any 
benefit sought on appeal remains denied, the 
Veteran and his representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



______________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


